Citation Nr: 0511821	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for fungal infections 
of the skin, to include tinea pedis, tinea corporis, and 
tinea versicolor.

2.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied service connection for 
fungal infections of the skin to include tinea pedis, tinea 
corporis, and tinea versicolor, and pancreatitis.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran has submitted statements from two private 
physicians, Dr. G. Gellin and Dr. L. Capaldini, who state 
they have treated the veteran for the claimed disabilities.  
However, the claims file does not contain the medical records 
from either doctor.  Those records should be obtained.

In addition, the Board notes that in the February 2001 
statement from Dr. L. Capaldini, she stated that the veteran 
was her patient and that he had been treated for abdominal 
pain from 1953 to 1955 while in service, and that in 1977 and 
1983 the veteran was treated for similar symptoms which were 
eventually diagnosed as pancreatitis.  She opined that she 
"suspect[ed] that [the veteran's] initial (1953-1955) 
symptoms were due to pancreatitis as this is a condition 
which tends to recur episodically and which, in the 1950's 
was more difficult to diagnose." 

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran's medical records from 
Dr. G. Gellin and Dr. L. Capaldini 
should be obtained and associated with 
the claims file.

2.  The VA should contact Dr. G. Gellin 
and request clarification of the 
January 2001 opinion.  In particular is 
the opinion based upon records 
contemporaneous with service or history 
provided by the veteran.  If the 
records exist, such should be 
submitted.

3.  The VA should contact Dr. L. 
Capaldini and request clarification of 
the February 2001 opinion.  In 
particular is the opinion based upon 
records contemporaneous with service or 
history provided by the veteran.  If 
the records exist, such should be 
submitted.

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


